Citation Nr: 0605261	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
residuals of a head injury.  In November 2003, the Board 
remanded the claim for additional development.  In March 
2004, the veteran testified before the Board at a hearing 
that was held via videoconference from the RO.  In May 2005, 
the Board again remanded the claim for additional 
development.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.

2.  The veteran's current residuals of a head injury (right-
sided hemiparesis) first manifested many years after service 
and are not related to his service or any aspect thereof.


CONCLUSION OF LAW

The veteran's current residuals of a head injury (right-sided 
hemiparesis) were not incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including organic diseases of the 
nervous system, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

A review of the veteran's service medical records reflects 
that the veteran was involved in a motor vehicle accident in 
late November 1977, in which he sustained trauma to his head.  
The veteran reported that he was driving the car, had not 
been under the use of drugs or alcohol, and remembered the 
car rolling over.  After getting out of the car, he reported 
that he felt dizzy and passed out for an estimated one to two 
minutes.  Physical examination revealed a deep 7- to 8-
centimeter laceration on the right parietal area of the 
skull.  This was sutured.  There was no neck tenderness, and 
full range of motion of the neck.  X-ray examination of the 
skull revealed no fractures.  Neuro-muscular examination 
revealed no abnormalities.  The impression was head trauma, 
secondary to motor vehicle accident.  After two days of 
observation, the veteran was released to full duty.  Two days 
later, the veteran returned to sick call, complaining of 
headaches for the last two days.  The impression was post-
trauma headache.  The veteran was advised not to wear a 
helmet, but was otherwise returned to full duty.  There are 
no further complaints of headaches or head injury in the 
veteran's service medical records.  The Board notes that the 
veteran also contends that he sustained a head injury in 
service when a pipe fell on his head, resulting in headaches.  
However, such is not reflected in his service medical 
records. Due to the lack of subsequent complaints regarding 
residuals of head trauma, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current residuals of a head injury.  38 C.F.R. § 3.303(b).  
The veteran has stated that following service, he continued 
to have headaches and "blackouts" related to the 1977 
accident, but that he largely self-medicated.  The veteran 
testified that the headaches stopped in approximately 1998.  
The Board notes that despite a request for additional 
records, post-service records dated only from May 1999 to 
September 2002 have been associated with the file.  These 
records show that the veteran suffered a brainstem injury 
sometime in 1988, after he was involved in a second motor 
vehicle accident.  While there are no records dated from the 
time period surrounding the accident, the Board notes that an 
April 2002 VA treatment record notes that the veteran was 
"under the influence" at the time of the accident.  These 
records also demonstrate that the veteran's current residuals 
of head trauma include right hemiparesis, with wasting in his 
right upper extremity.  The veteran has not reported 
headaches related to the head injury.  The records relate 
these residuals (right hemiparesis, with wasting in his right 
upper extremity) to the second motor vehicle accident, but 
not to his 1977 accident or any other incident of service.

A private treatment record dated in January 2003 from James 
J. Wang, M.D., notes that the veteran has a history of head 
trauma.  The veteran reported that the first time he had head 
trauma was in 1977 when he was in the service.  He reported 
that at that time, he was involved in a car accident and 
passed out.  The veteran stated that at that time, he did not 
have weakness, except that it affected the range of motion of 
his hands.  Dr. Wang, however, noted that he did not have the 
veteran's records to verify whether this was the case.  The 
second head trauma the veteran reported occurred in 1988.  At 
that time, he sustained right hemiparesis.  Since that time, 
his right side has been weak.  After examining the veteran, 
Dr. Wang's assessment of the veteran's condition was:  right 
hemiparesis secondary to brain trauma.  Dr. Wang noted that 
he was "not quite sure" whether the hemiparesis was mainly 
secondary to the second accident, or mainly from the first 
accident.

While the veteran alleges that his current residuals of head 
trauma are related to his service, there are no records which 
reflect treatment for problems related to head trauma dated 
prior to May 1999, approximately 21 years after separation 
from service.  It is not clear exactly when right hemiparesis 
was first diagnosed.  However, even assuming arguendo that it 
was first diagnosed after the second motor vehicle accident 
in 1988, as the veteran has attested, this was still 10 years  
after his separation from service.  Accordingly, entitlement 
to service connection for an organic disease of the nervous 
system on a presumptive basis is not warranted because no 
disorder was shown within the applicable presumptive period 
following his separation from service.  See 38 C.F.R. 
§ 3.309.  Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.

The Board notes that the veteran contends that the residuals 
of head trauma related to the 1977 motor vehicle accident 
caused or contributed to his second motor vehicle accident in 
1988.  However, there is no evidence of record showing that 
the veteran had any residuals from his 1977 accident, and 
there is no competent medical evidence of record which 
suggests that any residuals from the 1977 accident could have 
caused or contributed to the later accident.  Indeed, the 
evidence of record suggests that the second motor vehicle 
accident was related to driving under the influence.  This 
weighs heavily against the claim.

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his current residuals of head trauma to service; 
however, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran's current residuals of head trauma first manifested 
many years after service and were not caused by any incident 
of service.  The Board concludes that the veteran's current 
residuals of head trauma were not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2001 and 
May 2005; a rating decision in October 2001; a statement of 
the case in November 2002; and a supplemental statement of 
the case in December 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In this regard, the Board notes that the claim was remanded 
in May 2005 for the purpose of obtaining any additional 
treatment records that might pertain to the claim.  However, 
VA did not receive a response from the veteran regarding this 
request.  The Board reminds the veteran that the duty to 
assist is not a "one-way street."  The applicable case law 
provides that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As VA has complied with its duty to assist in 
obtaining relevant evidence, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for residuals of head injury is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


